Citation Nr: 1627779	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for osteoarthritis, right acromiolclavicular joint with limitation of motion currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to September 1981.

This matter comes to the Board of Veterans Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.


In his VA Form 9 filed in December 2012, the Veteran requested a videoconference hearing before the Board.  The Veteran was notified that his hearing was scheduled for March 22, 2016.  In a March 18, 2016 letter, the Veteran's representative requested that the Veteran's hearing be rescheduled as the Veteran was unable to attend due to residing in an assisted living facility due to a traumatic brain injury.  The Veteran's representative indicated that the estimated date that the Veteran or his substitute would be available to testify at a hearing would be approximately May 18, 2016.

There is no indication that the Veteran or his representative has been contacted to reschedule the hearing.  The Board notes that a Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).

Accordingly, the Board will remand the Veteran's claim to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran to find out whether he, or a substitute, is able to attend a Board hearing, as the Veteran's representative has indicated that the Veteran was in an assisted living facility due to a traumatic brain injury and would not be available until approximately May 18, 2016.  

2.   If the Veteran still would like a hearing, schedule the Veteran for a hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.  See 38 C.F.R. § 20.704(b) (2015). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


